UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): May 31, 2011 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. (Exact name of registrant as specified in its charter) COLORADO 0-31761 84-1536519 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 408 N. CANAL STREET, UNIT A&B, SOUTH SAN FRANCISCO, CA 94080 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (650) 794-9888 Copies to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On May 31, 2011, Lauren Byrne resigned from her position as a director ofWorldwide Energy & Manufacturing USA, Inc. (the “Company”). Ms. Byrne served on the Company's Compensation Committee. Ms. Byrne had no disagreements with the Company. On June 6, 2011, Jennifer Maliar resigned from her position as a director ofthe Company. Ms. Maliar served on the Company's Audit Committee. Ms. Maliar had no disagreements with the Company. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (C) EXHIBITS. EXHIBIT NUMBER DESCRIPTION Resignation Letter of Lauren Byrne Resignation Letter of Jennifer Maliar Press Release 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLDWIDE ENERGY AND MANUFACTURING USA, INC. Date: June 9, 2011 By: /s/Jeff Watson Jeff Watson President and Chief Executive Officer 3
